DETAILED ACTION
Applicant amended claims 1-2 and cancelled claim 3 in the amendment dated 5/18/2022.
Claims 1-2 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 discloses the distinct features of a provision proxy server comprising an institution server communicator, a server analysis controller, and a dynamic page creator; a provider work processing server comprising an identification and situation information provider configured to transmit a situation along with the identified information or service request to the provisional proxy server through the institution server communicator, wherein the situation information is defined as a work to be preferentially processed by the identified information or service requestor or a work to be preferentially notified to the identified information or service requestor, wherein the server analysis controller is configured to receive the identified information or service requester and the situation information from the identification  and situation information provider through the institution server communicator, and determine what information or service is requested by the information or service requestor and transmit the determined information or the service to the dynamic page creator, in conjunction with all other limitations.  The closest prior art Hazy, teaches exchanging voice messages using a graphical user interface, but does not explicitly disclose the above distinct features.  Therefore, claims 1-2 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 13, 2022